Citation Nr: 1607221	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  06-13 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for the service-connected residuals of a shrapnel wound to the left thigh involving Muscle Group XIII, with a retained foreign body.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Counsel





INTRODUCTION

The Veteran had active service from June 1964 to June 1967.

This matter initially came before the Board of Veteran's Appeals (Board) on appeal from an August 2005 rating decision of the RO.

In April 2009, the Board denied the Veteran's claim for a rating in excess of 10 percent for the service-connected residuals of a shrapnel wound to the left thigh involving Muscle Group XIII, with a retained foreign body.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2010, the Court granted a Joint Motion for Partial Remand (Joint Motion) vacating the April 2009 decision and remanding the Veteran's claim for further development.  In July 2010, March 2011 and April 2012, the Board remanded the case to the RO for further development.

In February 2013, the Board assigned a 30 percent rating for the service-connected residuals of a shrapnel wound to the left thigh.  The matter of entitlement to a separate compensable rating on the basis of having osteoarthritis of the left knee was remanded for development.  In April 2014, the Board awarded a separate 10 percent evaluation for the service-connected osteoarthritis of the left knee as due to the service-connected shrapnel wound of the left thigh.  Thereafter, in April 2014, the Appeals Management Center (AMC) issued a rating decision implementing the Board's February 2013 and April 2014 awards.

The Veteran appealed the Board's February 2013 decision awarding a 30 percent rating for the residuals of shrapnel wound to the left thigh to the Court.  In July 2014, the Court issued a Memorandum Decision, setting aside the February 2013 decision and remanding the Veteran's claim for further development.

In November 2014, the Board remanded the Veteran's claim for compliance with the July 2014 Memorandum Decision.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As stated in the November 2014 Board remand, in the July 2014 Memorandum Decision, the Court determined that, in rendering its February 2013 determination, the Board had relied on inadequate medical examinations of April 2012 and May 2012 in awarding the Veteran a 30 percent disability rating for his residuals of shrapnel wound to the left thigh, which did not substantially comply with prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Court identified three deficiencies in the April 2012 and May 2012 VA examination reports.  First, the Court noted that, while the service treatment records documented penetrating shrapnel wounds to the left leg, left thigh, left calf, left femur, left knee, right heel, and left side of the face, the 2012 VA examiners' conclusions appeared to be based on the inaccurate factual premise that the Veteran only injured his left thigh in service.  Reonal v. Brown, 5 Vet.App. 458, 461 (1993).
Second, the VA examiners did not take X-ray studies of all areas of the Veteran's left leg affected by shrapnel, and relied on prior X-ray studies that appeared limited to the left thigh area.  Third, the VA examiners did not identify the individual muscles of the left leg injured by shrapnel.  The Board therefore remanded the Veteran's claim for the Veteran to be afforded a VA examination in which the examiner was directed to address in particular the following: whether more than one muscle group had been injured, and the severity of any resulting disability or the impact of retained foreign bodies on the Veteran's muscle function, take current X-rays of all areas of the Veteran's left leg affected by shrapnel, and clearly identify all individual muscles affected and the muscle group to which each affected muscle belongs along with any associated functional impairment.

Pursuant to the November 2014 Board remand, the Veteran was provided a VA examination in December 2014.  After examination of the Veteran, the VA examiner reported that the only muscle group affected by the Veteran's shrapnel wound injury was Muscle Group XIII, specifically noting the shrapnel injury to the left thigh.  Crucially, in finding that only the Veteran's left thigh was affected by the shrapnel wound, the VA examiner did not address the Veteran's service treatment records that document diagnoses of penetrating shrapnel wounds to the left leg, left calf, right heel, and left side of the face.  Indeed, the VA examiner only noted in the Diagnosis section that the Veteran had a shrapnel injury to the left thigh.  Moreover, because the VA examiner only determined that the Veteran's shrapnel wounds were to the left thigh, she only ordered an X-ray of the Veteran's left femur.  As such, it is unclear whether X-rays of all affected areas were taken.  Finally, the VA examiner did not identify the specific muscles injured by the shrapnel as directed by the Board in the November 2014 remand.  On the contrary, the VA examiner only reported that "[m]uscles affected of the left thigh all belong to muscle group XIII."

In light of the inadequacy of the December 2014 VA examination for evaluating the Veteran's disability on appeal, the Board finds that the Veteran should be provided with another VA examination for compliance with the November 2014 Board remand as well as the July 2014 Memorandum Decision.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address 
the extent and severity of the service-connected residuals of a shrapnel wound to the left thigh with retained foreign body, in accordance with the applicable worksheets for rating that disability. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims files. 

Pursuant to the July 2014 Memorandum Decision of the Court, the examiner must address the following:

(A.) The purpose of the examination is to address whether more than one muscle group had been injured, and the severity of any resulting disability or the impact of retained foreign bodies on the Veteran's muscle function.  Specifically, the July 2014 Memorandum Decision noted that service treatment records showed shrapnel wounds to the left leg, left thigh, left calf, left femur, left knee, right heel, and left side of the face.  The Veteran's left thigh was not the only portion of his leg that sustained shrapnel wounds.  Therefore, in addressing the areas affected by the shrapnel injury, the examiner is requested to address the Veteran's service treatment records documenting shrapnel wounds to the left leg, left thigh, left calf, left femur, left knee, right heel, and left side of the face and whether the Veteran currently evidences residuals of the shrapnel injury to any or all of these areas.

(B.) In preparing the report, please take current X-rays of all areas of the Veteran's left leg affected by shrapnel.

(C.) Clearly identify all individual muscles affected, and the muscle group to which each affected muscle belongs, along with any associated functional impairment.

A clear rationale should be stated for all conclusions reached.  The claims folder, this remand, prior Board remands, the March 2010 Joint Motion for Remand, and the July 2014 Memorandum Decision must be provided to and reviewed by the examiner in conjunction with the examination.  Such review must be noted in the examination report. 

2. After completing all indicated development, readjudicate the appeal in light of all the evidence of record.  On readjudication, address whether separate evaluations are warranted for shrapnel wounds to any other individual muscles or muscle groups of the Veteran's left leg.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




